UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-7216


BARNEY ADRIAN DUNLAP,

                     Petitioner - Appellant,

              v.

DAVID MITCHELL, Superintendent, Lanesboro Correctional Institution,

                     Respondent - Appellee.



Appeal from the United States District Court for the Western District of North Carolina, at
Statesville. Frank D. Whitney, District Judge. (5:15-cv-00139-MR)


Submitted: March 29, 2022                                         Decided: March 31, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barney Adrian Dunlap, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barney Adrian Dunlap seeks to appeal the district court’s orders denying relief on

his 28 U.S.C. § 2254 petition and denying his motion to alter or amend the judgment. We

dismiss the appeal for lack of jurisdiction because the notice of appeal was not timely filed.

       In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court entered its order denying the motion to alter or amend on March

23, 2016. Dunlap filed the notice of appeal at the earliest, on August 8, 2021, the date he

certified he placed his notice of appeal in the mail. See Fed. R. App. P. 4(c); Houston v.

Lack, 487 U.S. 266, 276 (4th Cir. 1988). Because Dunlap failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal period, we dismiss the appeal. *

We deny as unnecessary Dunlap’s request for a certificate of appealability.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED


       *
        Moreover, Dunlap previously appealed the district court’s orders denying his
§ 2254 petition and his motion to alter or amend the judgment and may not do so a second
time.

                                              2